DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/14/2020 has been entered and made of record.
Claims 1-12 have been amended.
Claims 1-12 are currently pending.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. [hereinafter as Sun], US 2016/0013984 A1 in view of Sadiq et al. (provisional .
Regarding claim 1, Sun discloses wherein a method of performing measurement by a user equipment (UE) in a wireless communication system (Fig.1 [0010], method of performing a radio resource management (RRM) measurement by user equipment (UE) in a wireless communication system), the method comprising:
receiving a channel state information reference signal (CSI-RS) configuration for a cell (Fig.1 [0054], receiving a channel state information reference signal (CSI-RS) configuration for a cell);
receiving a CSI-RS of the cell based on the CSI-RS configuration (Fig.1 S101-S102 [0054], receiving a CSI-RS of the cell/base station based on the CSI-RS configuration information which includes the RRM measurement type information, carrier type information, the signal type information and measurement item information to perform RRM measurement and Fig.1-2 S201 [0066]-[0067], receiving a CSI-RS of the cell/base station based on the CSI-RS configuration information); and performing radio resource management (RRM) measurement based on the CSI-RS and the SS block (Fig.4&7a-c [0118]-[0119], radio resource management (RRM) measurement based on the CSI-RS and the SS block of the primary synchronization signal (PSS), the synchronization signal (SSS), the broadcast channel signal (BCH) and Fig.4&7a-c [0122], performing RRM measurement based on a synchronization signal (SS) indicating an synchronization signal PSS/SSS common control channel PBCH/ ePBCH (i.e., SS block) associated with the CSI-RS).
	However, Sun does not explicitly discloses wherein the CSI-RS configuration including a synchronization signal (SS) block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell, in the same field of endeavor, Sadiq teaches wherein the CSI-RS configuration including a synchronization signal (SS) block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell (Fig.1-2 [0061], the CSI-RS configuration is including a synchronization signal (SS) block index that represents an SS block quasi co-located (QCL) with the CSI-RS among a plurality of SS blocks of the cell and Fig.1-2 [0066], the CSI-RS configuration including a synchronization signal (SS) block index which has a QCL relationship with SS block transmission and Fig.3A-B [0073]-[0074], the CSI-RS predefined configuration including a synchronization signal (SS) block index representing quasi co-located (QCL) relationship between the SS block index and CSI-RS index among a plurality of the SS blocks 305 of the cell). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Sun to incorporate the teaching of Sadiq in order to improve accuracy of RRM measurement.
	It would have been beneficial to use a QCL relationship between SS blocks and CSI-RS, where the CSI-RS for various beam management procedures (e.g., beam acquisition, beam tracking, beam refinement, etc.) or CSI acquisition. Additionally or alternatively, the QCL relationship between the SS and the CSI-RS may be used for radio link monitoring (RLM) (where CSI-RS may be referred to as an RLM reference signal (RLM-RS)) or used for radio resource management (RRM) (where CSI-RS may be referred to as an RLM reference signal (RLM-RS)). CSI-RS may be referred to as a candidate-beam-RS and may be used for beam failure recovery (BFR) procedures as taught by Sadiq to have incorporated in the system of Sun to provide for improving

Regarding claim 2, Sun and Sadiq disclosed all the elements of claim 1 as stated above wherein Sun further discloses acquiring synchronization information for the CSI-RS based on the SS block (Fig.1-2 [0071], acquiring the primary synchronization signal (PSS) and the secondary synchronization signal (SSS) (i.e., synchronization information) of the CSI-RS based on PBCH/ePBCH of the SS block and Fig.2 [0075], configuration information for radio resource management RRM measurement and index number), and 
wherein the CSI-RS is received according to the synchronization information (Fig.4 [0101]-[0102], the CSI-RS configuration information is received based on the synchronization signal (SS) connection relationship). Additionally, Sadiq also discloses wherein acquiring synchronization information of the CSI-RS based on the SS block index (Fig.3A-B [0072], acquiring a QCL information with synchronization signal (SS) of the CSI-RS configuration information based on the synchronization signal (SS) block index PSS/SSS/PBCH and Fig.4 [0081], the synchronization signal (SS) block index value of the beam sweeping associated with reference signal RS). 

Regarding claim 3, Sun and Sadiq disclosed all the elements of claim 1 as stated above wherein Sun further discloses reporting a result of the RRM measurement (Fig.2 S203 [0078], the UE feeds back (i.e., reporting) a measurement result of performing the RRM measurement and Fig.3a-b S’302 [0093], the UE is reporting a measurement result of performing the RRM measurement).

Regarding claim 4, Sun and Sadiq disclosed all the elements of claim 1 as stated above wherein Sun further discloses the cell is not a serving cell (non-serving cell) of the UE (Fig.1 [0003], the cell is not a serving cell (non-serving cell)).

Regarding claim 7, Sun discloses wherein a user equipment (UE) configured to perform measurement in a wireless communication system (Fig.1 [0010], user equipment (UE) is performing a radio resource management (RRM) measurement in a wireless communication system), the UE comprising,
a radio frequency (RF) transceiver (Fig.12-15a-b [0155]-[0156], a radio frequency (RF) transceiver of the UE), and
a processor (Fig.12-15a-b [0155]-[0156], a processor of the UE); and a memory storing at least one program that causes the processor to perform operations (Fig.12-15a-b [0155]-[0156], a memory storing at least one program that causes the processor to perform operations) comprising: 
receiving a channel state information reference signal (CSI-RS) configuration for a cell 
(Fig.1 [0054], receiving the radio resource management (RRM) measurement type configuration information of the signals based on a channel state information reference signal (CSI-RS) configuration information); 
receiving a CSI-RS of the cell based on the CSI-RS configuration (Fig.1 S101-S102 [0054], receiving a CSI-RS of the cell/base station based on the CSI-RS configuration information which includes the RRM measurement type information, carrier type information, the signal type information and measurement item information to perform RRM measurement and Fig.1-2 S201 [0066]-[0067], receiving a CSI-RS of the cell/base station based on the CSI-RS configuration information); and
performing radio resource management (RRM) measurement based on the CSI-RS (Fig.4&7a-c [0118]-[0119], performing radio resource management (RRM) measurement based on the CSI-RS and the SS block of the primary synchronization signal (PSS), the synchronization signal (SSS), the broadcast channel signal (BCH) and Fig.4&7a-c [0122], performing RRM measurement based on a synchronization signal (SS) indicating an synchronization signal PSS/SSS common control channel PBCH/ ePBCH (i.e., SS block) associated with the CSI-RS).
	However, Sun does not explicitly discloses wherein the CSI-RS configuration including a synchronization signal (SS) block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell, in the same field of endeavor, Sadiq teaches wherein the CSI-RS configuration including a synchronization signal (SS) block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell (Fig.1-2 [0061], the CSI-RS configuration is including a synchronization signal (SS) block index that represents an SS block quasi co-located (QCL) with the CSI-RS among a plurality of SS blocks of the cell and Fig.1-2 [0066], the CSI-RS configuration including a synchronization signal (SS) block index which has a QCL relationship with SS block transmission and Fig.3A-B [0073]-[0074], the CSI-RS predefined configuration including a synchronization signal (SS) block index representing quasi co-located (QCL) relationship between the SS block index and CSI-RS index among a plurality of the SS blocks 305 of the cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Sun to incorporate the teaching of Sadiq in order to improve accuracy of RRM measurement.
	It would have been beneficial to use a QCL relationship between SS blocks and CSI-RS, where the CSI-RS for various beam management procedures (e.g., beam acquisition, beam tracking, beam refinement, etc.) or CSI acquisition. Additionally or alternatively, the QCL relationship between the SS and the CSI-RS may be used for radio link monitoring (RLM) (where CSI-RS may be referred to as an RLM reference signal (RLM-RS)) or used for radio resource management (RRM) (where CSI-RS may be referred to as an RLM reference signal (RLM-RS)). CSI-RS may be referred to as a candidate-beam-RS and may be used for beam failure recovery (BFR) procedures as taught by Lee to have incorporated in the system of Sun to provide for improving accuracy of radio resource management (RRM) measurement and processing. (Sadiq, Fig.1-2 [0061], Fig.1-2 [0066], Fig.3A-B [0073]-[0074] and Fig.4&7a-c [0124])

Regarding claim 8, Sun and Sadiq disclosed all the elements of claim 7 as stated above wherein Sun further discloses the operations further comprise:
acquiring synchronization information of the CSI-RS based on the SS block (Fig.1-2 [0071], acquiring the primary synchronization signal (PSS) and the secondary synchronization signal (SSS) (i.e., synchronization information) of the CSI-RS based on PBCH/ePBCH of the SS block and Fig.2 [0075], configuration information index number), and
wherein the UE receives the CSI-RS according to the synchronization information (Fig.4 [0101]-[0102], the UE is controlling to receive the CSI-RS configuration information based on the synchronization signal (SS) connection relationship). Additionally, Sadiq also discloses wherein acquire synchronization information of the CSI-RS based on the SS block index (Fig.3A-B [0072], acquiring a QCL information with synchronization signal (SS) of the CSI-RS configuration information based on the synchronization signal (SS) block index PSS/SSS/PBCH and Fig.4 [0081], the synchronization signal (SS) block index value of the beam sweeping associated with reference signal).

Regarding claim 9, Sun and Sadiq disclosed all the elements of claim 7 as stated above wherein Sun further discloses the operations further comprise:
reporting a result of the RRM measurement (Fig.2 S203 [0078], the UE feeds back (i.e., reporting) a measurement result of performing the RRM measurement and Fig.3a-b S’302 [0093], the RF unit of the UE is controlling to report a measurement result of performing the RRM measurement).

Regarding claim 10, Sun and Sadiq disclosed all the elements of claim 7 as stated above wherein Sun further discloses the cell is not a serving cell (non-serving cell) of the UE (Fig.1 [0003], the cell is a serving cell (non-serving cell)).



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. [hereinafter as Sun], US 2016/0013984 A1 in view of Sadiq et al. (provisional application No. 62/447,380 filed on 01/17/2017) [hereinafter as Sadiq], US 2018/0205585 A1 further in view of Peng et al. [hereinafter as Peng], US 2016/0165458 A1.
Regarding claim 6, Sun and Sadiq disclosed all the elements of claim 1 as stated above wherein Sun further discloses based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the UE to a serving CSI-RS of the UE or a serving SS block of the UE (Fig.1 [0064], the UE measures the RRM according to the configuration information while matching a received beam of the UE to a serving CSI-RS of the UE or a serving SS block of the UE).
	Even though Sun and Sadiq discloses wherein based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the UE to a serving CSI-RS of the UE or a serving SS block of the UE, in the same field of endeavor, Peng teaches wherein based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the UE to a serving CSI-RS of the UE or a serving SS block of the UE (Fig.3-4 [0113]-[0114], the UE terminal measures the CSI-RS configuration information while matching a received beam of the UE to a serving CSI-RS based on the RRM measurement being an interference measurement).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Sun and Sadiq to incorporate the teaching of Peng in order to provide an improved system capacity.
	It would have been beneficial to measure the CSI-RS when receiving a CSI-RS that matches the resource configuration index of the CSI-RS configured for the narrow beam used to transmit data to the corresponding UE and report a channel state report as taught by Peng to have incorporated in the system of Sun and Sadiq to provide improving spectral efficiency. (Peng, Fig.3-4 [0113]-[0114] and Fig.6-7 [0174])

Regarding claim 12, Sun and Sadiq disclosed all the elements of claim 7 as stated above wherein Sun further discloses based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the RF transceiver to a serving CSI-RS of the UE or a serving SS block of the UE (Fig.1 [0064], the UE measures the RRM according to the configuration information while matching a received beam of the UE to a serving CSI-RS or a serving SS block of the UE).
	Even though Sun and Sadiq discloses wherein based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the RF transceiver to a serving CSI-RS of the UE or a serving SS block of the UE, in the same field of endeavor, Peng teaches wherein based on the RRM measurement being an interference measurement, the UE measures the CSI-RS while matching a received beam of the RF transceiver to a serving CSI-RS of the UE or a serving SS block of the UE (Fig.3-4 [0113]-[0114], the UE terminal measures the CSI-RS configuration information while matching a received beam of the UE to a serving CSI-RS based on the RRM measurement being an interference measurement).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Sun and Sadiq to incorporate the teaching of Peng in order to provide an improved system capacity.
	It would have been beneficial to measure the CSI-RS when receiving a CSI-RS that matches the resource configuration index of the CSI-RS configured for the narrow beam used to transmit data to the corresponding UE and report a channel state report as taught by Peng to have incorporated in the system of Sun and Sadiq to provide improving spectral efficiency. (Peng, Fig.3-4 [0113]-[0114] and Fig.6-7 [0174])

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414